


EXHIBIT 10.8


Summary Description of the Compensation of
Non-Employee Directors of CSI Compressco GP Inc.


As of January 1, 2015, each director who is not an employee of CSI Compressco GP
Inc., TETRA Technologies, Inc., or any of its subsidiaries (Non-Employee
Directors), receives non-cash compensation of $60,000 per year and cash director
fees in the amount of $15,000 per year, paid quarterly, for attending regularly
scheduled board meetings. The non-cash compensation is paid for the upcoming
service year in the form of phantom unit awards that have an intended value of
$60,000, prorated for any newly elected Non-Employee Director to such director's
date of election. Non-Employee Directors who are appointed as the chairmen of
our Conflicts Committee and Audit Committee receive additional compensation of
$5,000 and $10,000 per year, respectively, prorated from their respective dates
of appointment, which is also paid in the form of phantom unit awards. All such
awards of phantom units are granted under the CSI Compressco LP Amended and
Restated 2011 Long Term Incentive Plan.
 
Directors who are also our officers or employees, or officers or employees of
TETRA, do not receive any compensation for duties performed as our directors.


All Non-Employee Directors are reimbursed for out-of-pocket travel expenses
incurred in attending meetings of the Board of Directors and committees.




